
	

114 HR 2374 IH: Detectives Nemorin, Andrews and Moore Anti-Gun Trafficking Act of 2015
U.S. House of Representatives
2015-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2374
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2015
			Mr. King of New York (for himself and Mr. Higgins) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To combat illegal gun trafficking, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Detectives Nemorin, Andrews and Moore Anti-Gun Trafficking Act of 2015. 2.Illegal gun traffickingSection 924 of title 18, United States Code, is amended by adding at the end the following:
			
 (q)Whoever, in or affecting interstate or foreign commerce in violation of subsection (a)(1)(A), (a)(3), (a)(6), (b)(2), (b)(3), (b)(5), (d), (g), (i), (j), (k), (m), or (n) of section 922 or subsection (c) or (h) of this section—
 (1)offers for sale, transfer, or barter 2 or more firearms, at least 2 of which are handguns, semiautomatic assault weapons, short-barreled shotguns, short-barreled rifles, or machineguns; and
 (2)at least 1 of the firearms— (A)is transported, received, or possessed by the person, and—
 (i)is stolen; or (ii)has had the importer’s or manufacturer’s serial number removed, obliterated, or altered; or
 (B)is offered by the person for sale, transfer, or barter to another person who— (i)is prohibited from possessing a firearm under subsection (g) or (n) of section 922;
 (ii)is prohibited by State law from possessing a firearm; (iii)has not attained 18 years of age, except as otherwise allowed under Federal or State law;
 (iv)is in a school zone; or (v)has traveled from any State into any other State, and acquires or attempts to acquire the firearm otherwise in violation of Federal or State law,
							shall be fined under this title, imprisoned not more than 20 years, or both..
 3.Expansion of project safe neighborhoodsSection 104 of the 21st Century Department of Justice Appropriations Authorization Act (Public Law 107–273) is amended—
 (1)in subsection (a), by inserting , illegal gun trafficking, after violence; and (2)in subsection (b), by striking 2002 and inserting 2015.
 4.Report to the CongressBeginning in calendar year 2015, the Attorney General shall submit biennially to the Congress a written report, covering the preceding 2 years, which specifies—
 (1)the State of origin for each firearm, used in a crime, that was traced by the Bureau of Alcohol, Tobacco, Firearms, and Explosives, and the State in which the firearm was recovered;
 (2)the total number of firearms so traced, by manufacturer, model, and type of firearm; (3)the name of Federal firearms licensees who have had more than 5 firearms, used in a crime, traced back to them in a single year; and
 (4)the number of prosecutions for each individual offense under sections 922, 923, and 924 of title 18, United States Code.
 5.Additional penalty for possession of a stolen firearm during the commission of a felonySection 924 of title 18, United States Code, as amended by section 2 of this Act, is amended by adding at the end the following:
			
 (r)Whoever, during and in relation to the commission of a crime punishable by imprisonment for a term exceeding 1 year, receives, possesses, conceals, barters, sells, or disposes of any stolen firearm or stolen ammunition, in or affecting interstate or foreign commerce, whether or not the person is aware that the firearm or ammunition is stolen, shall, in addition to the punishment provided for the crime so punishable, be sentenced to a term of imprisonment of not more than 5 years..
		6.National Crime Information Center Stolen Gun File
 (a)AvailabilityThe Federal Bureau of Investigation shall make available to the Bureau of Alcohol, Tobacco, Firearms, and Explosives the National Crime Information Center Gun File for the purpose of enabling the Bureau of Alcohol, Tobacco, Firearms, and Explosives to access the file while completing a crime gun trace.
 (b)UseThe Bureau of Alcohol, Tobacco, Firearms, and Explosives shall conduct a search of the National Crime Information Center Stolen Gun File with respect to each firearm submitted to the Bureau of Alcohol, Tobacco, Firearms, and Explosives for tracing.
 (c)Notification regarding stolen firearmsIf a law enforcement agency requests the Bureau of Alcohol, Tobacco, Firearms, and Explosives to trace a firearm, and the National Crime Information Center Stolen Gun File indicates that the firearm is stolen, then the Bureau of Alcohol, Tobacco, Firearms, and Explosives shall notify the law enforcement agency of that information and provide the law enforcement agency with any available information regarding the owner of the firearm.
 (d)Return of stolen firearms possessed by BATFEIf the Bureau of Alcohol, Tobacco, Firearms, and Explosives possesses a firearm which the National Crime Information Center Stolen Gun File indicates is stolen, the Bureau shall return the firearm to the person who reported the firearm stolen, when the Bureau determines that—
 (1)the firearm is no longer needed for Federal, State, or local criminal investigation or evidentiary purposes; and
 (2)the person is entitled to possess the firearm. (e)National instant stolen gun check system (1)EstablishmentWithin 2 years after the date of the enactment of this Act, the Attorney General shall establish a national instant stolen gun check system that any licensee may contact, by telephone or other electronic means, for information to be supplied immediately on whether a firearm to be received by the licensee is stolen.
				(2)Instant check of status of firearms to be transferred to certain Federal firearms licensees by
 non-licenseesIf the national instant stolen gun check system is contacted by a licensee for information on whether a firearm to be received by the licensee is stolen, the system shall, as soon as is practicable—
 (A)conduct a search of the National Crime Information Center Stolen Gun File for information about the firearm; and
 (B)inform the licensee whether the information available to the system indicates that the firearm is stolen.
 (3)Notification of licenseesOn establishment of the national instant stolen gun check system under this subsection, the Attorney General shall notify each licensee and the chief law enforcement officer of each State of the existence and purpose of the system and the means to be used to contact the system.
 (4)Permanent retention of recordsThe national instant stolen gun check system shall create and maintain permanently a record of each contact of the system, and all information provided to or by the system during the contact.
 (5)DefinitionsIn this section: (A)LicenseeThe term licensee means a licensed dealer (as defined in section 921(a)(11) of title 18, United States Code), licensed importer (as defined in section 921(a)(9) of such title), or licensed manufacturer (as defined in section 921(a)(10) of such title).
 (B)FirearmThe term firearm has the meaning given in section 921(a)(3) of title 18, United States Code. (f)Federal firearms licensee required To contact national instant stolen gun check system before receiving firearm from non-Licensee (1)In generalSection 922(s) of title 18, United States Code, is amended to read as follows:
					
						(s)
 (1)Beginning on the date that is 30 days after the Attorney General notifies licensees under section 6(e)(3) of the Detectives Nemorin, Andrews and Moore Anti-Gun Trafficking Act of 2015 that the national instant stolen gun check system is established, a licensed importer, licensed manufacturer, or licensed dealer shall not receive a firearm from any person who is not licensed under this chapter, unless—
 (A)the licensee has verified the identity of the person by examining a valid identification document (as defined in section 1028(d) of this title) of the person that satisfies the requirements of section 202 of the REAL ID Act of 2005;
 (B)the licensee has contacted the national instant stolen gun check system established under subsection (e) of such section 6, and provided the system with—
 (i)the name and address of the person; (ii)a description of the identification document referred to in subparagraph (A) of this paragraph, including the number appearing on the document; and
 (iii)the name of the manufacturer, and the caliber and serial number, of the firearm; and (C) (i)the system has provided the licensee with a unique identification number; or
 (ii)3 business days (meaning a day on which State offices are open) have elapsed since the licensee contacted the system, and the system has not notified the licensee that the firearm is stolen.
 (2)If the system determines that the information available to the system does not indicate that the firearm is stolen, the system shall—
 (A)assign a unique identification number to the transaction; and (B)provide the licensee with the number.
 (3)If the system notifies the licensee that the information available to the system indicates that the firearm is stolen, the licensee shall contact the Bureau of Alcohol, Tobacco, Firearms, and Explosives or another law enforcement agency having jurisdiction over possession of stolen firearms in the dealer’s location and shall comply with the instructions of any such agency concerning the disposition of the firearm, the gathering of information relating to the offeror of the firearm, and other assistance in the removal of the firearm from the stream of commerce.
 (4)If the licensee knowingly receives the firearm from the person and knowingly fails to comply with paragraph (1) with respect to the receipt and, at the time of the receipt, the system was operating and information was available to the system indicating that the firearm was stolen, the Attorney General may, after notice and opportunity for a hearing, suspend for not more than 6 months or revoke any license issued to the licensee under section 923, and may impose on the licensee a civil fine of not more than $5,000.
							(5)
 (A)This subsection shall not be interpreted to limit any exercise of authority under subsection (d)(1)(C) or (e) of section 923.
 (B)In the event of a conflict between the provisions of this subsection and a rule or regulation issued under section 923(j), the provisions of this subsection shall control..
 (2)Recordkeeping requirementSection 923(g)(1)(A) of such title is amended by inserting after the 1st sentence the following: In the case of the receipt of a firearm pursuant to section 922(s), in addition to the requirements of such regulations, the importer, manufacturer, or dealer shall retain a record of the information described in section 922(s)(1)(B), a copy of the identification document referred to in section 922(s)(1)(A), and a record of the unique identification number provided to the licensee pursuant to section 922(s)(1)(C), with respect to the transaction..
				7.Additional penalty for possession of a firearm with an obliterated serial number during the
 commission of a felonySection 924 of title 18, United States Code, as amended by sections 2 and 5 of this Act, is amended by adding at the end the following:
			
 (s)Whoever, during and in relation to the commission of a crime punishable by imprisonment for a term exceeding 1 year, transports, possesses, or receives, in or affecting interstate or foreign commerce, a firearm which has had the importer’s or manufacturer’s serial number removed, obliterated, or altered, regardless of whether or not the person is aware of the removal, obliteration, or alteration, shall, in addition to the punishment provided for the crime so punishable, be sentenced to a term of imprisonment of not more than 5 years..
		8.Enhanced penalties for the use of a stolen firearm or a firearm with an obliterated serial number
 during the commission of a crime of violence or drug trafficking crimeSection 924(c)(1)(A) of title 18, United States Code, is amended— (1)in clause (i), by inserting , or if the firearm was stolen or had the manufacturer’s serial number removed, obliterated, or altered, not less than 7 years after years;
 (2)in clause (ii), by inserting , or if the firearm was stolen or had the manufacturer’s serial number removed, obliterated, or altered, not less than 9 years after years; and
 (3)in clause (iii), by inserting , or if the firearm was stolen or had the manufacturer’s serial number removed, obliterated, or altered, not less than 12 years after years.
			
